Citation Nr: 0212184	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right eye 
cataract.

2.  Entitlement to an initial evaluation in excess of 10 
percent for penile deformity with loss of erectile power, 
status post penile implant, formerly characterized as 
psychogenic impotence.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 11, 1978 to May 31, 
1994, with three years, 11 months, and 23 days of prior 
active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1994 the RO, in pertinent part, denied service 
connection for a right eye cataract and also granted service 
connection for psychogenic impotence status post penile 
implant.  The RO assigned a non-compensable evaluation for 
the psychogenic impotence effective June 1, 1994..  The 
veteran has perfected an appeal of the denial of service 
connection for a right eye cataract and also perfected an 
appeal with the initial non- compensable evaluation assigned 
for the psychogenic impotence.

In March 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In June 1997 the veteran provided oral testimony before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.

The issues on appeal were originally before the Board in 
November 1997 at which time they were remanded to the RO for 
further development to include a VA examination of the 
veteran, and for further adjudicative actions.  

In August 1999, the Board remanded the issues a second time 
for further development, after determining that the VA 
examinations conducted pursuant to the first remand were 
inadequate.  

In May 2002 the RO granted a 20 percent rating for the 
veteran's impotence disability, recharacterized as penile 
deformity with loss of erectile power, status post penile 
implant, effective June 1, 1994.  This issue remains on 
appeal as the veteran has not withdrawn the appeal after 
being granted a 20 percent evaluation.   The veteran is 
presumed to be seeking the highest rating, the increase to a 
20 percent rating notwithstanding.  See AB v. Brown, 6 Vet, 
App. 35 (1993).

In May 2002 the RO most recently affirmed the denial of 
entitlement to service connection for a right eye cataract.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A current right eye cataract is not shown by the evidence 
of record.

3.  The evidentiary record shows that the veteran has loss of 
erectile power, which is not psychogenic in nature, and is 
shown to be correctable by a Jonas implant. 


CONCLUSIONS OF LAW

1.  A right eye cataract was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1101 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, (2001). 

2.  The criteria for an initial evaluation in excess of 20 
percent for impotence have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.115b, Diagnostic code 7522 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records concerning the veteran's eye reflect 
that he was treated for swelling in the right eye in March 
1975.  He denied allergies, but did have some sinus problems.  
No abnormality of the right eye was noted and the assessment 
in March 1975 was possibly contracted sinus drainage.  In 
March 1989, he was seen at the optometry clinic with 
complaints of difficulty with the sun causing his eyes to 
squint, and morning blurriness.  Findings in March 1989 were 
noted to show an assessment of early cataract, although it 
was not clear which eye was affected.

In October 1992, the veteran was seen for complaints of a 
blur in the left eye as a "film."  On examination, his 
right eye was clear, and his left eye was noted to be 
developing a star shaped cataract.  In a June 1993 
ophthalmology consult sheet, he was diagnosed with cataract 
of the left eye, allergic conjunctivitis and presbyopia.  His 
November 1993 separation examination was negative for any 
findings of a right eye cataract.

Service medical records concerning the veteran's erectile 
dysfunction claim reveal that he was doing heavy lifting in 
1979, during which he strained his neck and back, and 
experienced pain in his penis.  He attempted to relieve his 
penile pain by placing a rubber band around it for 3 to 4 
hours.  In October 1979 he was assessed with local loss of 
sensation of the distal penis secondary to loss of blood 
supply (temporary, string tourniquet) 8 months earlier.  A 
November 1979 service medical record shows the history of 
this injury with subsequent problems with numbness at the 
head of the penis and flaccid erections and the clinical 
assessment was most likely partial impotence of non-organic 
etiology.  He continued to seek treatment for persistent 
complaints of erectile problems.  In January 1984 he 
continued to be assessed with impotence, etiology 
undetermined.  




In July 1986, he was transferred to urology for surgery with 
a diagnosis of status post constriction injury to the penis.  
The July 1986 surgical report noted a seven-year history of 
impotence, with decreased sensation and difficulty 
maintaining erections.  The problem was viewed as mostly 
psychological, and he was said to have worked with a 
psychiatrist for a long period of time regarding this 
problem, and had been referred to surgery by the 
psychiatrist.  He underwent surgical implantation of a Jonas 
penile prosthesis.  

The surgical procedure was described as having gone very 
well, and the veteran had done well with minimal tenderness.  
Post surgical follow-up in October 1986 revealed continued 
complaints of pain secondary to surgery on both sides of the 
head of the penis.  VA treatment records reveal that he was 
seen in the mental health clinic in 1987 for job stress, and 
in 1988 for marriage counseling.  His November 1993 
retirement examination reflects a history of impotence with 
Jonas implant in 1986, and subsequent hypoesthesia of glans 
and neck.  

On June 1, 1994 the veteran filed his claims for service 
connection for a right eye cataract and for impotence.  

The report of a September 1994 VA general medical examination 
shows the presence of impotence, which was described as an 
ill-defined condition.  The veteran gave a history of having 
had an inguinal strain while doing heavy lifting in the 
1980's.  He stated that he had lost sensation globally in his 
penis, and that it never returned.  He complained that he 
could barely get an erection but was able to ejaculate.  He 
said there was no pleasure in sex, and he had a diminished 
libido.  He was noted to have two natural children born prior 
to the incident in service.  He was newly married and was 
able to have intercourse once every two weeks.  He had a 
Jonas implant noted to have been inserted in 1986 without 
significant benefit.  A history of treatment for depression 
around the time of this insertion was noted.  



A September 1994 VA ophthalmological evaluation noted a 
history of questionable cataracts with no prior eye injury.  
The ophthalmoscopic examination showed normal disc and 
macular vessels.  External examination noted cataracts in the 
left eye, questionable right eye.  The final diagnosis was 
early cataracts, left eye greater than right eye.  

VA treatment notes reflect a provisional diagnosis of 
cataracts shown in June 1995, with the rest of the document 
illegible.  An August 1995 treatment record reflects a 
referral to urology for complaints of difficulty getting an 
erection and decreased libido.

A November 1995 private examination reflects a chief 
complaint of inability to have sexual intercourse.  A long 
history of such problems was noted to date back to 1979, with 
total loss of erectile function and subsequent prosthetic 
implantation in 1986.  The veteran gave a history of having 
regained some sensation afterwards, but now complained of 
having absolutely no penile sensation or erection around the 
prosthesis for the past 2 to 3 months.  He testified that he 
was unable to have intercourse with his wife, described this 
situation as harming his marriage, and feared his wife might 
leave him because of this.  

The examiner reviewed the veteran's medical records and noted 
that he had been diagnosed with neurogenic impotence after 
multiple evaluations by urologists and neurologists.  
Physical examination revealed the veteran to deny sensation 
after alcohol was placed on the penis, and he denied 
sensation to touch, but did respond to grasping with a sharp 
instrument.  Deep tendon reflexes were intact, Babinski test 
revealed toes to be downgoing, and bulbocavernosus reflex was 
intact.  The examiner determined that the veteran's impotence 
was 100 percent psychogenic and could find no reason why he 
would be unable to perform intercourse.  The impression was 
psychogenic impotence and psychologic inability to perform 
sexual intercourse.  The examiner suggested that he try an 
aphrodisiac.  

A December 1995 private treatment record noted complaints of 
increased life stressors and problems with impotence.  
Examination of the penis revealed no remarkable findings 
other than the prosthesis.  An undated ophthalmological 
record reveals  complaints of occasionally seeing a cobweb.  
Slit lamp examination of the left eye revealed a corneal 
"star" while the right eye was examined as normal.  The 
diagnoses included corneal cataract, left eye and 
blepharitis.  

In March 1996 the veteran testified at a hearing held before 
a hearing officer.  His representative asserted that the 
veteran was diagnosed with a cataract in his right eye, 
within one year of discharge, and suggested that cataracts 
was one of the conditions subject to presumptive service 
connection if manifested within one year of discharge.  The 
veteran testified that he was unsure whether he was diagnosed 
with a right eye cataract, but then indicated that one had 
been diagnosed in 1991 when he was on active duty.  

The veteran also testified in March 1996 regarding his 
erectile dysfunction, indicating that his penis no longer 
functioned normally since receiving the implant.  He 
testified that the implant caused a penile deformity, and 
that he also lost all sensation in his penis.  He testified 
that this caused problems in his marriage.  

A February 1997 letter from an ophthalmologist revealed that 
he first saw the veteran in October 1995, and that at that 
time the veteran's visual acuity was 20/25 in the left eye 
due to a cortical cataract in that eye, with the right eye 
having remained entirely normal.  

In June 1997 the veteran testified before the undersigned 
Member of the Board at a Travel Board hearing.  His hearing 
testimony centered around his left eye cataract, with no 
mention of his right eye.  Regarding his impotence problem, 
he testified that his penis was deformed, and that he had 
problems with the implant, in that it was uncomfortable and 
that he was unable to get a sufficient erection for 
intercourse.

From August 1997 to October 1997, the veteran was treated at 
Walter Reed Army Hospital for prostate cancer.  He underwent 
a radical retropubic prostatectomy with pelvic lymph node 
dissection.  

An April 1998 VA genitourinary examination worksheet reflects 
comments indicating that the veteran felt depressed.  
Findings of impotence prior to inflatable penile implant 
(IPP) were noted, as was the history of surgery for prostate 
cancer.  There was no evidence of urinary frequency or 
incontinence and he did not require catheterization.  
Findings on examination for loss of use of creative organ 
revealed no significant neurological, endocrine, infectious, 
vascular or psychological findings.  He was able to perform 
vaginal penetration with ejaculation, with the IPP said to 
provide good effectiveness in allowing intercourse.  The IPP 
was noted to be in place, with prosthetic fossa empty.  
Testicle size and consistency was within normal limits.

The report of a May 1998 VA psychiatric examination reflects 
a history of his injury inservice, with loss of sensation at 
the tip of his penis at the time of injury and a subsequent 
gradual loss of ability to perform sex on a regular basis.  
He indicated that he was married to his second wife since 
March 1995, and could have sexual relations with help of the 
penile implant once every 1.5 months.  He indicated that the 
implant helped a little, but was still of the opinion that he 
could not perform as well as he could previously.  He also 
gave a history of prostate cancer in 1997, with surgery in 
October 1997.  He was not having any sexual function at the 
present time.  

Objective findings revealed the veteran to be alert, oriented 
to time, place and person.  He was coherent and relevant, 
with appropriate expression and normoactive.  There was some 
evidence of clinical depression consistent with his 
complaints of sexual inability and his recent bout with 
cancer.  There was some impairment of recent and remote 
memory.  Concentration and recall were intact, insight and 
judgment were fair and intelligence was average.  

The examiner's opinion was that the basis for the veteran's 
impotence was not psychogenic, but rather traceable to the 
incident in 1978 or 1979, when he sustained an injury to the 
genital area which resulted in a decline of his sexual 
abilities.  This could explain why his first marriage ended 
in divorce, and why his second marriage was devoid of all 
sexual activities.  There was no Axis I or Axis II diagnosis.  
The Axis III diagnosis was sexual impotence due to physical 
injury requiring an implant and prostate cancer with surgical 
procedure.  His GAF was 60 with highest GAF of the past year 
unknown.  

In May 1998 the veteran underwent a VA ophthalmologic 
examination.  Visual acuity was 20/20 corrected in the right 
eye and 20/20-2, left eye.  Findings were significant for 1-
2+ Meibomian gland dysfunction in both eyes.  A stable 
cortical cataract was noted in the left eye.  No such 
findings were reported for the right eye.  The diagnosis was 
meibomianitis.  

VA treatment records from 1997 to 1999 revealed that the 
veteran was seen in psychiatry for counseling after his 
prostate cancer surgery.  He appeared mildly depressed and 
somewhat agitated, and was noted to be taking Prozac, 
although he did not believe it was helping his mood.  He was 
also seen in urology in April 1998 for post cancer follow up, 
with a finding of erectile dysfunction, status post IPP 15-20 
years ago.  A February 1999 urology follow up revealed that 
he wanted to be evaluated for IPP because his erectile 
dysfunction increased since the prostate surgery.  He denied 
voiding problems.  In September 1999 he was seen in 
psychiatry with problems stemming from his wife having left 
him and placed him under restraining order, status post 
prostatectomy.  The impression was adjustment disorder with 
mixed features, rule out PTSD.  

In February 2002, the veteran underwent a genitourinary 
examination.  A history of an injury while carrying a heavy 
object with groin pain was given, with subsequent development 
of erectile problems.  He was noted to be impotent since 
1978.  He denied current urinary tract infections or bladder 
stones, although he gave a history of passing blood 3 or 4 
times.  He also denied the need for diet therapy or 
continuous catheterizations.  

A history of the implant was noted as was the later surgery 
for prostate cancer in 1997.  His current occupation was as a 
policeman.  He complained of pain with urination due to the 
deformity.  He also had problems with intercourse and this 
affected other activities.  He indicated this was a great 
embarrassment and caused significant changes in his 
lifestyle, since he was 28 years old.  He stated that this 
affected his relationships.  He stated that the use of the 
pump caused needle-like sensations in his penis, as though it 
were being stuck with pins.  Even with the implants, there 
was significant discomfort.  He was able to penetrate the 
vagina, with ejaculation possible.  He stated that 50 percent 
of the time, the pump was ineffective in allowing 
intercourse.  He denied any endocrine, neurologic or vascular 
conditions and denied infections.  

On physical examination, he complained of a dull soreness on 
palpation of his lower abdomen.  His penis was circumcised 
and testicles were descended bilaterally.  There was a 3-cm 
in diameter (scar) that was tender to touch and nontender to 
palpation of the epididymis.  The pertinent clinical 
diagnoses were traumatic groin strain sustained while in the 
military with resultant erectile dysfunction and continued 
pain in the groin area as reported by the veteran during his 
military duty without resolution, and erectile dysfunction 
since age 28 without resolution and managed by use of penile 
implant.  

The examiner's opinion in February 2002 was that there 
appeared to be no evidence of psychogenic impotence upon 
review of the claims folder.  This was noted to have been 
documented by psychiatry in 1998.  The veteran was noted to 
have evidence of impotence from an early age, and did appear 
to have penile deformity secondary to an implant for erectile 
dysfunction that occurred as a result of an injury in the 
military.  

In April 2002, the veteran underwent a genitourinary re-
examination, with claims file review.  The examiner noted 
that clarification was needed as to whether the veteran had a 
penile deformity, whether he was impotent and if so, what was 
the degree his loss of erectile power.  

The examiner noted the history of the penile implant with 
pump for erectile dysfunction as well as the radical 
retropubic proctectomy.  The examiner stated that the veteran 
does have loss of erectile power.  He also had penile 
deformity, with slight curvature and loss of erectile power.  
His penis was without episodes of it becoming flaccid 
secondary to the pump, which was surgically placed.  The pump 
caused a deformity as well in maintaining elongation of the 
penis.  There was no providing clarification.  The veteran 
was unable to engage in sexual intercourse without the pump.  
Therefore the erectile dysfunction continued to persist.  He 
had complete loss of erectile power naturally, and could only 
have an erection with the assistance of the penile pump.  He 
had a definite deformity of the penis.  He was able to engage 
in sexual intercourse with use of the pump.  Otherwise, 
without it he was unable to have intercourse.  

An April 2002 VA eye examination report reflects an ocular 
history of an anterior subcapsular cataract, left eye with no 
history of trauma or injury.  Refractive error was noted in 
both eyes.  Pupils were equal, round and reactive to light 
and extraocular muscles were full and unrestricted.  Slit 
lamp examination revealed normal anterior segment and 
tonometry reading of 20 both eyes.  Dilated fundoscopic 
examination revealed the right eye lens to be clear.  The 
left eye had a 2-3+ anterior subcapsular cataract with trace 
nuclear sclerosis.  The impression was refractive error and 
anterior subcapsular cataract, left eye.  


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  I

In this case, the veteran was provided with a copy of the 
rating decisions on appeal explaining the RO's decisions in 
his claims and statements of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations.  Further, the Board's remand decisions in 
November 1997 and August 1999 contained a full discussion of 
the criteria applicable to this claim.  

Additionally, in August 1999, the RO sent the veteran a 
letter advising him as to what evidence he needed to submit 
to the RO and what evidence it would obtain on his behalf.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (addressing VA's obligation to communicate with 
claimants as to evidence development).  In response, the 
veteran sent a letter to the RO indicating that he had 
received VA medical treatment for his eye cataract and for 
prostate cancer, and that evidence is of record.  He also 
submitted private records of treatment for his erectile 
disorder and eye problems, and the RO has repeatedly provided 
VA examinations of these disabilities pursuant to the Board's 
remand instructions.  The veteran was afforded a final 
opportunity to submit evidence in August 2002 directly to the 
Board.  There has been no indication since then that there is 
any additional evidence pertinent to the claims, which has 
not, been obtained.

Therefore there is no need to remand this matter for further 
development or for due process consideration under the VCAA 
of 2000.  Thus, VA's duty to notify and assist the veteran 
has been satisfied, and there is sufficient evidence of 
record to decide the claim.  Accordingly, there is no need 
for the case to be remanded for the RO to consider it under 
the provisions of the new legislation.  



Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. 3.303(b) (2001).



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
Supp. 2002).


Analysis

The service medical records do not show evidence of a right 
eye cataract.

The post-service evidence includes a VA outpatient record 
showing a diagnosis of cataract of the right eye in 1994.  
The medical records and VA examination reports subsequent to 
this date in the claims folder which are dated through the VA 
examination of April 2002 do not include a medical diagnosis 
of a right eye cataract.  To the contrary, the right eye lens 
was found to be clear on dilated fundoscopic examination in 
April 2002.

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of a right eye cataract or a qualified medical 
opinion relating this to any incident or event of active 
service, or to VA treatment.  The only other support for this 
claim is found in the veteran's statements and hearing 
testimony.  He is not qualified to render a medical diagnosis 
or a medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (CAVC held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that the service medical 
records do not show a right eye cataract disorder, and there 
is no current medical diagnosis of a right eye cataract.  The 
Board also finds that a preponderance of the evidence is 
against the claim.  The Board concludes that a right eye 
cataract was not incurred in or aggravated during service. 38 
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 3.303 
(2001).

Initial Increased Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.1 (2001). 

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10. 

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41 (2001). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not [*7] fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001). 

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these. 38 C.F.R. § 4.115a.  

Where diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes. Id. 

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants an 
evaluation of 20 percent.  The next higher rating (40 
percent) requires the wearing of absorbent materials, which 
must be changed 2 to 4 times per day. 38 C.F.R. § 4.115a. 

A 20 percent evaluation may be assigned for penile deformity 
with loss of erectile power.  38 C.F.R. § 4.115b; Diagnostic 
Code 7522 (2001). 

A footnote to Diagnostic Code 7522 indicates that the 
disability is to be reviewed for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

Psychological factors affecting genitourinary condition, such 
as psychogenic impotence, are to be evaluated by the general 
rating formula for psychoneurotic disorders. 38 C.F.R. § 
4.132, Code 9511.  

Vague complaints are not to be erected into a concept of 
psychological disorder.  A diagnosis of a psychological 
disorder affecting physical condition must be established on 
specific distinctive findings characteristic of such 
disturbance and not merely be exclusive of organic disease. 
When two diagnoses, one organic and the other psychological 
or psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single entity, only one percentage 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability.  38 C.F.R. § 4.132, note following Code 
9511.
 
Psychoneurotic disorders are rated under 38 C.F.R. § 4.132, 
Codes 9400-9411.  A 30 percent evaluation is provided under 
these codes for conditions productive of definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and with psychoneurotic 
symptoms productive of such reduction in initiative, 
flexibility and reliability levels as to result in definite 
industrial impairment.  A 50 percent evaluation is warranted 
for conditions productive of considerable impairment in the 
ability to establish and maintain effective relationships 
with others, with psychoneurotic symptoms affecting the 
reliability, flexibility and efficiency so as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is provided where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Codes 9400-9411 (1995).
 
In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).



In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Effective November 7, 1996, the VA criteria for evaluating 
psychiatric pathology was revised, and DC 9508 was deleted.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996); 38 C.F.R. §§ 
4.125-4.130 (1996). 

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312- 313 (1991). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


Analysis

The record shows that the RO initially rated the veteran's 
genitourinary disability as noncompensable under DC 9508 for 
psychological factors affecting genitourinary condition.  
Subsequently following the Board's remands and additional 
development, the RO granted a 20 percent evaluation for the 
disorder under DC 7522 for penile deformity with loss of 
erectile power, effective to the date of initial entitlement.  
The RO also considered whether extraschedular evaluation was 
warranted in this matter, and determined that it was not 
warranted.  As the 20 percent is noted to have been in effect 
since the date of original entitlement, and the Board has 
determined that no increased evaluation is warranted, there 
is no basis upon which to warrant staged ratings.  See 
Fenderson, supra.

The veteran underwent both a psychiatric examination and 
genitourinary examinations to further clarify the nature and 
extent of his genitourinary disorder, pursuant to the 
directions set forth in the Board's remands of November 1997 
and August 1999.  The conclusion drawn from the psychiatric 
examination of March 1998 was that the veteran's impotence 
was not psychogenic in nature, but rather traceable to an 
injury that occurred in service.  

This examination also did not diagnose any psychiatric 
disorder.  The opinion that this disorder was not psychogenic 
in origin was further confirmed by the February 2002 VA 
genitourinary examination, which also determined that there 
was no psychogenic impotence.  These opinions are further 
supported by the evidence in the claims file showing the 
impotence occurred following a penile injury inservice.  In 
view of this evidence, the Board finds that consideration of 
the veteran's disability under DC 9508 is not applicable in 
this instance where the bulk of the evidence does not show 
the veteran's disorder to be psychogenic in nature.

The Board reiterates that only the predominant area of 
dysfunction is reviewed for rating purposes.  38 C.F.R. § 
4.115a.  The veteran has not shown, nor has he alleged, that 
this disorder causes any sort of voiding dysfunction, 
therefore the Codes pertaining to such dysfunction are not 
for consideration.  

Here, the veteran's predominant dysfunction is shown to be 
erectile dysfunction.  This disability is considered to be 20 
percent disabling Diagnostic Code 7522, which is the 
appropriate Code to the extent that no other Diagnostic Codes 
have been determined to be "more appropriate." See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 7520, for removal of half or more of the 
penis, is clearly inapplicable, since there is no evidence 
that the insertion of the penile implant resulted in the 
destruction of half or more the penis. 

The veteran is thus shown to be receiving a 20 percent 
evaluation, the maximum allowable evaluation under DC 7522, 
shown to be the most appropriate Code for his condition.  For 
the reasons stated above, the  preponderance of the evidence 
is against an evaluation in excess of this maximum applicable 
evaluation.  

However as noted above, a footnote to DC 7522 does allow for 
consideration of whether the veteran is entitled to special 
monthly compensation under 38 U.S.C. § 1114(k) for loss of 
use of a creative organ.  38 C.F.R. § 3.350. 

In this case, entitlement to special monthly compensation for 
loss of a creative organ is not shown.  Although totally 
impotent without the use of the penile implant and pump, the 
evidence shows that veteran is shown to be able to engage in 
intercourse to ejaculation using the pump.  He is also not 
shown to have testicular atrophy on any examinations.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for penile 
deformity with loss of erectile power.  See Gilbert, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In this case, the veteran has not asserted and the evidence 
does not raise consideration of an extraschedular rating.  
The veteran does not contend and the evidence does not show 
that the genitourinary condition has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  In fact, the evidence suggests it has never 
interfered with employment or resulted in hospitalization.  
Thus, the required exceptional or unusual circumstance is not 
present, such that the Board finds no basis upon which to 
refer the case to the Director or Under Secretary for 
consideration of extraschedular evaluation. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a right eye cataract is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
penile deformity with loss of erectile power is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

